                                                                   CLERK'S OFFICE U. DlsT. oum -
                                                                       v cFwRsonv
                                                                               FILED
                                                                                    louaqa
                                                                         DE2 112219
                    IN TIIE UM TED STA TES DISTRICT COURT
                   FOR Tlv W ESTERN D ISTRICT OF VIR GIN IA JUL C.DU.L , L R                       .
                           CHARI,OTTESWLLEDIWSION                    BY:
                                                                       vPC                 '(
                             DECE= ER 2019 SESSION

UMTEDSTATESOFAMERICA                           criminalNo.Y .
                                                            '19-cr-OOt)&$
                                               SEALED O        IC TM ENT

                                               In Violation of:

AM AI,IE SHAFFNER DERDEYN                             21U.S.C.j843(a)(2)


                         CO UN TS O NE TH R O UG H TH G TY

TheGrandJury chargesf

      1.     Thaton oraboutthedatesbelow,intheW estem DistrictofVirginia,the
defendant,AM AT.IE SHA FFNER D ERDEYN ,asprincipaland aiderand abettor,did

know ingly and intentionally use,and aid and abetthe use of,a registration num berissued

to anotherperson,to w it;the DEA registration num berissued to thephysicians listed

below ,forthe purpose ofacquiring and obtaining,and attem pting to acquire and obtain,

possessionofmeperidine(Demerol),aSchedule11controlledsubstance:
 Count         Date          Pharmacy        Drug               Quantity Physician
 1             6/2/16        M eadowbrook    M eperidine        50          B .S.
                             Pharm acy       100 m g/m lvial
 2             7/14/16       M eadowbrook    M eperidine        25          B .S.
                             Pharm acy       50 m g/m lvial
 3             7/25/16       M eadowbrook    M eperidine        25          B .S.
                             Pharm acy       100 m g/m lvial
 4             7/25/16       M eadowbrook    M eperidine        25          B .S.
                             Pharm acy       50 m g/m lvial




Case 3:19-cr-00024-NKM-JCH Document 3 Filed 12/11/19 Page 1 of 3 Pageid#: 3
*




    5           8/1/16      M eadowbrook    M eperidine       25    B.S.
                            Pharm acy       50 m g/m lvial
    6           8/1/16      M eadowbrook    M eperidine       25    B.S.
                            Pharm acy       100 m g/m lvial
    7           8/4/16      M eadowbrook    M eperidine       25    B.S.
                            Phannacy        100 m g/m lvial
    8           8/8/16      M eadowbrook    M eperidine       50    B.S.
                     .      Pharm acy       100 m g/m lvial
    9           8/8/16      M eadow brook   M eperidine       50    B.S.
                            Pharm acy       50 m g/m lvial
    10          8/16/16     M eadow brook   M eperidine       50    B.S.
                            Phnrm acy       50 m g/m lvial
    11          8/22/16     M eadow brook   M eperidine       25    H .P.
                            Pharm acy       50 m g/m lvial
    12          8/22/16     M eadow brook   M eperidine       2$    H .P.
                            Pharm acy       100 m g/m lvial
    13          8/30/16     M eadow brook   M eperidine       50    H .P.
                            Phannacy        50 m g/m lvial
    14          8/30/16     M eadow brook   M eperidine       25    H .P.
                            Pharm acy       100 m g/m lvial
    15          10/7/16     M eadow brook   M eperidine       50    H .P.
                            Phnrm acy       100 m g/m lvial
    16          10/7/16     M eadow brook   M eperidine       50    H .P.
                            Pharm acy       50 m g/m lvial
    17          10/12/16    M eadow brook   M eperidine       50    D .L.
                            Pharm acy       50 m g/m lvial
    18          10/12/16    M eadow brook   M eperidine       50    D .L.
                            Phnrm acy       100 m g/m lvial
    19          10/17/16    M eadowbrook    M eperidine       50    H .P.
                            Pharm acy       50 m g/m lvial
    20          10/17/16    M eadow brook   M eperidine       50    H .P.
                            Pharm acy       100 m g/m lvial
    21          10/24/16    M eadow brook   M eperidine       50    H .P.
                            Pharm acy       50 m g/m lvial
    22          10/24/16    M eadowhrook M eperidine          50    H.P.
                            Pharm acy       100 m g/m lvial
    23           10/27/16   M eadow bröok   M eperidine       75    D .L.
                            Pharm acy       100 m g/m lvial
    24           11/1/16    M eadow brook   M eperidine       50    D .L.
                            Pharm acy       50 m g/m lvial




    Case 3:19-cr-00024-NKM-JCH Document 3 Filed 12/11/19 Page 2 of 3 Pageid#: 4
25           11/1/16    M eadow brook M eperidine          50     D .L.
                         Pharmacy        100mg/m lvial
26           11/7/16     M eadowbrook    M eperidine       50     B .S.
                         Pharm acy       50 m g/m lvial
27           11/7/16     M eadowbrook    M eperidine       50.    B .S.
                         Pharm acy       100 m g/m lvial
28           11/10/16    M eadowbrook    M eperidine       50     D .L.
                         Pharm acy       50 m g/m lvial    '
29           11/10/16    M eadoWbrook    M eperidine       50     D .L.
                         Pharm acy       100 m g/m lvial
30           11/16/16    M eadowbrook    M eperidine       50     B .S.
                         Phannacy        100 m g/m lvial


     2.    A11inviolationofTitle21,United StatesCode,Sections843(a)(2)and
843(d)(1),andTitle18,UnitedStatesCode,Section2.


     A TRUE BILL this 1/ day ofDecémber,2019.
                                                 GrandluryForeperson
                                                 FOREPER SON

          m n ,w.        ug x
TH OM A S T.CULLEN
UM TED STA TES ATTORN EY




                                     3



Case 3:19-cr-00024-NKM-JCH Document 3 Filed 12/11/19 Page 3 of 3 Pageid#: 5
